Citation Nr: 1815358	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-27 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a rating higher than 20 percent for service-connected right knee degenerative arthritis.

3.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD) and anxiety disorder), to include chronic adjustment disorder and depression.

4.  Entitlement to service connection for a muscle condition.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for right ear hearing loss.

7.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.

REMAND

The Veteran served on active duty from July 1975 to January 1976, December 1976 to June 1978, and from November 2001 to May 2002 with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction of this matter currently resides with the RO in New Orleans, Louisiana.  

In October 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.

Lumbar Spine Disability

The Veteran asserts that he has a lumbar spine disability that is related to service.  Specifically, he asserts that he injured his back as a paratrooper in September 1977 and that he has since suffered from back pain.  The Veteran's DD-214 reflects that he is in receipt of a parachutist badge.  Service treatment records from his periods of active duty are silent as to any complaints of or treatment for a back disability.  A November 2002 National Guard physical profile shows the Veteran received treatment for lumbar disc herniation.  The Veteran has additionally received VA treatment for his low back pain since service.  Upon VA examination in June 2010, he was diagnosed with lumbar spine degenerative disc disease.  An etiology opinion was not provided.

The Veteran was also afforded an April 2014 VA examination.  He was diagnosed with lumbar spine degenerative disc disease and lumbar spine spondylosis.  The examiner opined that the Veteran's lumbar spine condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  While the examiner noted that the Veteran's DD-214 shows that he served as a parachute jumper with evidence of a badge, she emphasized that there were no service treatment records or other documentation to support a lumbar spine injury during active duty.  The examiner stated that the Veteran's lumbar spine condition was "noted and diagnosed several years after the presumptive period, which is outside the scope of recognition for a claimed injury."  The examiner continued to state that although parachute jumping does place impact on the lower spine joints, she would be speculating to note that the injury was related to service.

The Board finds that the April 2014 VA examiner's opinion is inadequate as the examiner primarily based her opinion on a lack of service treatment records, failing to acknowledge and discuss the Veteran's competent report of having suffered an injury to his lower back in September 1977 following a parachuting injury and experiencing pain since then.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Additionally, in response to the examiner's statement that "the Veteran's lumbar spine condition was noted and diagnosed several years after the presumptive period, which is outside the scope of recognition for a claimed injury," the Board notes that although there are certain presumptive conditions that must manifest within a year in order to be afforded presumptive service connection, a spine condition that is noted several years after the presumptive period can still be service connected based on an opinion indicating there is a nexus to service.  Finally, the Board also finds the April 2014 VA examination to be inadequate as the examiner did not explain why she was unable to offer an opinion without speculating. 

Lastly, the Veteran has indicated that following his in-service back injury in September 1977, he sought and received treatment at Womack Army Hospital.  See December 2008 VA Form 21-526 and June 2011 VA Form 21-4138.  However, it does not appear that an attempt has been made to obtain any treatment records from Womack Army Hospital.

In light of the above, the Board finds that the Veteran ought to be afforded a new VA examination that adequately assesses the current nature and etiology of his claimed lumbar spine disability.


Manlincon Issues

By rating decision dated in May 2017, the RO granted service connection for degenerative arthritis of the right knee, rated as 20 percent disabling effective October 4, 2016.  The May 2017 rating decision also separately denied the issues of entitlement to service connection for chronic adjustment disorder and depression.  (As these issues represent a claim for service connection for an acquired psychiatric disorder, the issues have been combined and characterized as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  The RO also denied entitlement to service connection for a muscle condition, sleep apnea, and right ear hearing loss.  Lastly, the RO reopened but continued to deny the Veteran's claim of entitlement to service connection for left ear hearing loss.  In June 2017, the Veteran expressed disagreement with these issues.  However, it does not appear that a Statement of the Case (SOC) has been issued as to these issues.  38 U.S.C. § 7105 (a) (2012).  Thus, the Board is required to remand these issues for issuance of the necessary SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Obtain any outstanding private treatment records, or service treatment records, to include those from Womack Army Hospital, specifically during 1977.  The AOJ must request records directly from Womack Army Hospital or any appropriate repository.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine disorder.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) any current lumbar spine disability, to include degenerative disc disease and spondylosis, has been caused by or is etiologically related to any incident of active duty, to include the Veteran's report of injuring his back as a paratrooper in September 1977.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In this case, the examiner must address the Veteran's report of injuring his back as a paratrooper in September 1977 and his contentions of low back pain since service.  Please note that dismissing the Veteran's complaints of low back pain solely because these complaints are not documented in medical records is not permissible.  If the Veteran's history of complaints of low back pain is rejected by the examiner, the examiner must provide a reason for doing so.

4. Issue an SOC to the Veteran and his representative addressing the issues of entitlement to a rating higher than 20 percent for service-connected right knee degenerative arthritis, entitlement to service connection for an acquired psychiatric disorder (other than PTSD and anxiety disorder), to include chronic adjustment disorder and depression, entitlement to service connection for a muscle condition, entitlement to service connection for sleep apnea, entitlement to service connection for right ear hearing loss, and whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.

5. Following any additional indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Seth C. Berman, Attorney at Law

